Order entered August 22, 2013




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-11-00617-CV

                  K.A.WEST, LLC & DANNY KATAVE, Appellants

                                          V.

         GK INVESTMENTS, INC., MICHAEL BAREKET, ET AL, Appellees

                   On Appeal from the 298th Judicial District Court
                                Dallas County, Texas
                          Trial Court Cause No. 06-08847

                                      ORDER
      Appellees’ unopposed motion to supplement appellees’ brief is GRANTED.


                                                 /s/   DAVID L. BRIDGES
                                                       JUSTICE